      2:17-cv-00276-RMG         Date Filed 04/20/20       Entry Number 101         Page 1 of 3




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH CAROLINA
                                  CHARLESTON DIVISION

UNITED STATES OF AMERICA,                           )
ex rel. WILLIE COOLEY and FRANK                     )        Case No.: 2:17-cv-00276-RMG
RAWLINSON,                                          )
                                                    )
                 Relators,                          )
                                                    )
v.                                                  )          JOINT STATUS REPORT
                                                    )
CAROLINA WRECKING, INC., CHARLES                    )
DOWEY, individually,                                )
and FENCON, INC.                                    )
                                                    )
                                Defendants.         )
                                                    )


        In response to Docket Entry 100, the parties advise the Court:

     1. The case was successfully mediated on March 25, 2020 with prior notice to the United

        States. The United States declined to actively participate in the mediation.

     2. The terms of the mediated settlement agreement were contingent upon consent and

        approval of the United States; on March 30, 2020, the United States extended tentative

        approval to the terms of the mediated settlement agreement, subject to review and approval

        of the written settlement agreement.

     3. On April 6, 2020, the parties circulated a proposed written settlement agreement to the

        United States.

     4. On April 13, 2020, the parties received suggested revisions and comments to the settlement

        agreement from the United States, the parties revised the agreement in accordance with

        those revisions, the parties re-circulated the revisions and received final written consent of

        the Untied States to the revised written settlement agreement, and the parties circulated the

        agreement for final signatures.
    2:17-cv-00276-RMG          Date Filed 04/20/20      Entry Number 101         Page 2 of 3




   5. Plaintiff Relators and their counsel signed the agreement and returned the agreement to

       counsel for Defendants on April 17, 2020; Defendants Carolina Wrecking and Charles

       Dowey executed the agreement on that same date. The parties currently are awaiting

       signatures from Fencon and the United States. Upon receipt of those signatures, the parties

       anticipate the consummation of the settlement agreement and the filing of a stipulation of

       dismissal with prejudice as to the claims of the Relators and a stipulation of dismissal

       without prejudice as to the claims of the United States, in full accordance with the written

       settlement agreement. The parties anticipate that these filings will occur in the next ten to

       fifteen calendar days, noting that the impacts of recent Covid virus have, on occasion,

       delayed and impaired communications between the parties.

April 20, 2020

                                                        /s Henry P. Wall
                                                     Henry P. Wall (Fed. ID # 4891)
                                                     Wesley D. Peel (Fed. ID # 6540)
                                                     Bruner Powell Wall & Mullins, LLC
                                                     Post Office Box 61110
                                                     Columbia, SC 29260
                                                     Telephone: (803) 252-7693
                                                     E-mail: hwall@brunerpowell.com
                                                              wpeel@brunerpowell.com

                                                     Attorneys for Defendants

                                                     /s David D, Ashley
                                                     David D. Ashley (Fed ID #76200)
                                                     Le Clercq Law Firm
                                                     708 South Shelmore Blvd. #202
                                                     Mount Pleasant, SC 29464
                                                     Phone (843) 722-3523
                                                     Fax (843) 352-2977
                                                     Email: David@Leclrqlaw.com

                                                     Attorneys for Plaintiffs



                                                 2
2:17-cv-00276-RMG   Date Filed 04/20/20   Entry Number 101   Page 3 of 3




                                  3
